445 F.2d 1403
PANAMERICAN CONSULTING COMPANY, Inc., and Panamerican Consulting International, Ltd., Appellants,v.TECHNICAL ENTERPRISES, INC., and Technique Chimie, Etudes Et Services, S.A.R.L., Appellees.
No. 71-1079.
United States Court of Appeals, Fourth Circuit.
Argued August 24, 1971.
Decided September 7, 1971.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Alexander Harvey, II, Judge.
Parker B. Smith and David F. Albright, Baltimore, Md. (Semmes, Bowen, & Semmes, Baltimore, Md., on the brief), for appellants.
James W. Constable, Baltimore, Md. (Akin M. French, Werner, Kennedy, French, Relyea & Molloy, New York City, and George W. Constable, Constable, Alexander & Daneker, Baltimore, Md., on the brief), for appellees.
Before HAYNSWORTH, Chief Judge, and WINTER and RUSSELL, Circuit Judges.
PER CURIAM:


1
We find no error, and affirm on the oral opinion of the district judge. See also, Carolina Throwing Co. v. S & E Novelty Corp., 442 F.2d 329 (4 Cir. 1971); Batson Yarn and Fabrics Machinery Group, Inc. v. Saurer-Allma GmbH-Allgauer Maschinenbau, 311 F. Supp. 68 (D.S.C.1970).


2
Affirmed.